Exhibit 10(t)
 
CONTINUING EMPLOYMENT AND SEPARATION AGREEMENT
 
This Continuing Employment and Separation Agreement (“Agreement”) between
Tidewater Inc, a Delaware corporation (the “Company”), and Larry T. Rigdon (the
“Employee”) is dated as of January 22, 2002 (the “Agreement Date”) and shall be
effective as of the Agreement Date subject to the limitations set forth in
Article V hereof.
 
W I T N E S S E T H:
 
WHEREAS, Employee currently is employed by the Company as Executive Vice
President;
 
WHEREAS, the Company desires to retain the services of Employee pursuant to the
terms of this Agreement, and to provide certain benefits to Employee in
connection with the termination of his employment as stated herein;
 
NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I
EMPLOYMENT CAPACITY AND TERM
 
1.  Capacity and Duties of Employee.    The Employee shall continue to be
employed by the Company as Executive Vice President for the Employment Term,
defined below. During the Employment Term, the Employee shall, subject to the
time reasonably required by Employee to seek other employment, perform such
duties, consistent with the Employee’s title, as may be prescribed by the
Company’s Chief Executive Officer. It is understood and agreed that Employee
will cease to serve as an executive officer of the Company effective April 1,
2002 and will seek other employment during the Employment Term, as defined
herein. For purposes of this Agreement, seeking employment may include, but not
be limited to (a) contacts by Employee with others, including competitors of the
Company, with respect to employment, with respect to joint ventures, roll-up
transactions, and other enterprises of which entity Employee might be an owner
and which entity might be in competition with the Company (“Potential
Competitors”), and with respect to other matters; (b) contacts by Employee with
financial institutions, investment bankers, and others with respect to possible
financing of Potential Competitors; and (c) contacts with shipyards, suppliers,
and (subject to the provisions of Section 4 of Article IV hereof) others with
respect to Potential Competitors.
 
2.  Employment Term.    The employment term (the “Employment Term”) shall
commence on the Agreement Date and, subject to any earlier termination of
Employee’s status as an employee pursuant to this Agreement, shall continue
until the earlier of:
 
(a)  March 31, 2003; or



1



--------------------------------------------------------------------------------

(b)  the date on which Employee commences employment with or begins to provide
consulting or other services to a person or entity other than the Company.
 
It is the understanding of the parties that Employee’s employment relationship
with the Company will terminate upon the expiration of the Employment Term,
except that if the Employment Term terminates as a result of (b) above and the
person or entity by whom Employee is employed or for whom Employee provides
services is not a direct competitor of the Company, then solely for purposes of
the terms of Employee’s options to acquire Company common stock under the
Company’s stock option plans, Employee’s employment with the Company shall be
treated as continuing until March 31, 2003. At any time that Employee becomes
employed by or begins to provide services to a direct competitor of the Company,
his employment relationship with the Company shall be deemed to terminate for
all purposes, but Employee shall nevertheless be entitled to the benefits
provided in Section 2 of Article II of this Agreement. It is agreed and
understood by Employee and the Company that during this additional period of
deemed continued employment for purposes of the stock options, Employee shall be
available to advise and consult with the Company at the Company’s request, in
such a manner and at such times as to not unreasonably interfere with Employee’s
regular employment or required services to a non-competitor of the Company.
 
3.  Devotion to Responsibilities.    During the Employment Term, the Employee
shall, subject to the time reasonably required by Employee to seek other
employment, devote that portion of his business time reasonably requested by the
Chief Executive Officer to the business of the Company and shall use his
reasonable best efforts to perform faithfully and efficiently his duties under
this Agreement.
 
4.  Termination of Employment.    Employee’s employment by the Company shall
terminate prior to the expiration of the Employment Term described in Article I
Section 2 as a result of Employee’s death or disability, as defined in
Tidewater’s Long-Term Disability Plan, and may be terminated prior to the
expiration of the Employment Term by the Company for Cause or by the Employee
with the consent of the Company or with Good Reason.
 
ARTICLE II
COMPENSATION AND BENEFITS
 
1.  Compensation for the Employment Term.    During the Employment Term and
subject to the other terms hereof, the Company shall continue to provide the
Employee with the compensation and benefits provided immediately prior to the
Agreement Date. Employee has been paid his bonus for the fiscal year ending
March 31, 2002 (“Fiscal 2002”), which amount was based upon the Company’s good
faith estimate of the Company’s achievement of the performance measures used in
the Company’s Management Annual Incentive Plan for Fiscal 2002. Employee shall
not be entitled to any additional bonus from the Company for the remainder of
the Employment Term or the Continuing Benefits Term, as defined below.
 
2.  Compensation for the Continuing Benefits Term.    Except as otherwise
provided in Article II Section 2(c) below, if the Employment Term ends prior to
March 31, 2003, the Company shall provide the Employee with the following
additional payments, benefits and perquisites during



2



--------------------------------------------------------------------------------

the period beginning on the day following the end of the Employment Term and
ending on March 31, 2003 (the “Continuing Benefits Term”):
 
(a)  Cash Payment.    Subject to Article II Section 2(c) below, in lieu of
salary and any other cash compensation during the Continuing Benefits Term,
Employee will be paid $20,000 in cash per month (reduced pro rata for any
partial month) over the Continuing Benefits Term. Equal payments will be made
bi–monthly on the same dates as salary payments are made to salaried employees
of the Company generally. To the extent that Employee earns compensation income
for services provided to a person or entity other than the Company during the
Continuing Benefits Term, whether in a self-employed capacity or as an employee
of or consultant to another person or entity, such income shall be offset
against the cash payments required to be made to Employee under this Article II
Section 2. Employee shall be obligated to provide the Company with information
as to all compensation earned during the Continuing Benefits Term in order that
the Company may determine the appropriate amount of the offset.
 
(b)  Insurance Benefits.    Subject to the conditions described in Article II
Section 2(c) below, the Employee shall be entitled to continue to participate in
the following plans or any successor or replacement plans through the Continuing
Benefits Term on terms at least equivalent to those in effect immediately prior
to the Agreement Date:
 
(1)  Except as otherwise provided in this Article II Section 2(b), the Tidewater
Health Care Plan with premiums paid by Employee on the same terms as are
applicable to the Company’s executive officers and the Executive Medical Plan
with full premiums paid by the Company. (Employee shall be offered COBRA
continuation coverage with the COBRA continuation coverage period beginning when
the foregoing coverage terminates);
 
(2)  The Tidewater Life Insurance Plan with full premiums paid by the Company;
 
(3)  The Tidewater AD&D Plan with full premiums paid by the Company; and
 
(4)  The Tidewater Long-Term Disability Plan with full premiums paid by the
Company.
 
The obligation of the Company to provide the insurance benefits described in
this Article II Section 2(b) shall cease at such time as Employee has available
health, disability and life insurance benefits from a new employer; provided,
however that, to the extent such benefits offered by a new employer are less
beneficial to Employee than the benefits the Company has agreed to provide in
this Section 2(b), the Company shall supplement Employee’s health and life
insurance benefits such that Employee’s benefits for the Continuing Benefits
Term are equivalent to the benefits agreed to be provided by the Company herein.
Employee agrees to provide the Company with all relevant information as to
benefits provided by a new employer.



3



--------------------------------------------------------------------------------

If Employee is otherwise employed during the Continuing Benefits Term and the
amount of the cash payments due to Employee under Article II Section 2(a) are
offset by compensation earned by Employee such that the bi-monthly cash amount
due to Employee from the Company is insufficient to pay the premium for
insurance coverage under the Tidewater Health Care Plan, then the Company shall
make up the shortfall.
 
(c)  Conditions to Benefits.
 

 
(1)
 
The Company’s obligation to make the cash payments described in Article II
Section 2(a) and the payments of premiums and other amounts described in Article
II Section 2(b) shall cease upon termination of Employee’s employment by the
Company for Cause or resignation by the Employee without the consent of the
Company and without Good Reason.

 

 
(2)
 
The Company’s obligation to provide certain of the benefits referred to in
Article II Section 2(b) is subject to approval by the applicable insurance or
re-insurance provider. The Company agrees to use its best efforts to obtain such
consent. In the event the Company is unable to obtain such consent, the Company
shall self insure or shall fund the cost of comparable insurance issued directly
to the Employee. The Company also agrees to take any and all necessary action to
amend the terms of the Company’s benefit plans to permit participation by
Employee on the terms provided herein

 
(d)  Right of Set-Off. Except for the cash offset described in Article II
Section 2(a) and the benefits offset described in Article II Section 2(b), the
Company’s obligations hereunder shall not be affected by any other compensation
or benefits paid to Employee by a third party.
 
3.  Other Compensation.    Effective upon the execution of this Agreement by
both parties, the following shall occur:
 
(a)  Stock Options.    The terms of Employee’s stock options shall be amended as
follows:
 
(1)  the exercisability of all outstanding unvested stock options held by
Employee shall be accelerated such that they are fully vested and exercisable in
full, except that (A) the vesting of options to purchase 25,000 shares scheduled
to vest on January 18, 2004 shall not be accelerated and these options shall be
forfeited upon termination of Employee’s employment with the Company and (B) the
vesting of options to purchase 26,667 shares scheduled to vest on March 11,
2002, shall not be accelerated;



4



--------------------------------------------------------------------------------

(2)  the post-termination exercise period of the options listed below shall be
extended until the earlier of five years following termination of employment or
ten years following the date of grant of such options:
 
Year of Grant

--------------------------------------------------------------------------------

  
Outstanding
Options

--------------------------------------------------------------------------------

 
Option Price

--------------------------------------------------------------------------------

1996
1997
1998
2000
2001
  
10,000
30,000
35,000
35,000
75,000
 
$39.00
$43.625
$45.625
$32.25
$42.1875

 
(3)  the termination of Employee’s employment hereunder shall be deemed to be a
retirement for purposes of Employee’s options to purchase 80,000 shares of
Company common stock at an exercise price of $22.75 per share, such that such
options shall continue to be exercisable for two years following the end of the
Employment Term, except that if Employee is not employed by and does not provide
services to a person or entity that is a direct competitor of the Company, the
two-year post-retirement exercise period shall begin to run on March 31, 2003.
 
(b)  Retirement Benefits.    Employee shall be credited with an additional
period of service under the Supplemental Retirement Plan (the “SERP”) such that
his aggregate benefits from the Pension Plan and the SERP will equal the
benefits that he would have received if he had retired from employment with the
Company on March 31, 2003. The Employee’s hire date of January 5, 1976 shall be
used in all such calculations. Employee’s retirement benefits under the Pension
Plan and the SERP shall be distributed commencing when Employee reaches age 65
or at such earlier age as is allowed under each plan and elected by Employee.
Employee shall be entitled to participate in the Company’s Retiree Life
Insurance Plan and Retiree Medical Insurance Plan beginning on April 1, 2003 on
the terms generally available to participants in such plans who retire from
employment with the Company at age 55.
 
4.  Terminated Benefits.    (a)  Benefit Plans. Except as otherwise provided
herein, Employee shall not be entitled to participate in the following plans or
any successor plans after the Employment Term:
 

 
(1)
 
The Pension Plan;

 

 
(2)
 
The Pension SERP (although Employee shall be credited with an additional period
of service through March 31, 2003);

 

 
(3)
 
The 401(k) Savings Plan;

 

 
(4)
 
The Supplemental 401(k) Savings Plan;

 

 
(5)
 
The Supplemental Life Insurance Plan;



5



--------------------------------------------------------------------------------

 
(6)
 
The Supplemental AD&D Plan; and

 

 
(7)
 
The Management Annual Incentive Plan.

 
(b)  Other Benefits.    In addition, Employee shall not be entitled to the
following after the Employment Term:
 

 
(1)
 
Additional grants of stock options or other stock awards under the Company’s
stock incentive plans;

 

 
(2)
 
The use of the Company aircraft;

 

 
(3)
 
Office space, secretarial services, or a reserved parking space;

 

 
(4)
 
Any of the benefits provided in the Change of Control Agreement between the
Company and Employee, which shall terminate as described in Article V Section 5;

 

 
(5)
 
Reimbursement for expenses, including social or business club or association
dues; and

 

 
(6)
 
Benefits provided through the Tidewater Business Travel Plan.

 
ARTICLE III
TERMINATION OF EMPLOYMENT
DURING EMPLOYMENT TERM
 
1.  Continuation of Benefits.    If during the Employment Term, Employee’s
employment terminates as a result of the resignation of the Employee with the
consent of the Company, termination by the Employee with Good Reason,
termination by the Company without Cause, death or disability (as defined in the
Company’s Administrative Long-Term Disability Plan), Employee or Employee’s
estate, heirs or other legal representatives, as appropriate, shall continue to
be entitled to all of the benefits provided herein during the Employment Term
and the Continuing Benefits Term.
 
2.  Definition of “Good Reason.”    For purposes of this Agreement, “Good
Reason” shall mean
 
(a)  The Company requiring the Employee to be based at any office or location
other than the Company’s current corporate headquarters or requiring the
Employee to travel on business to a substantially greater extent than required
immediately prior to the execution of this Agreement;
 
(b)  The failure of the Company to provide Employee with a reasonable level of
staff support and office space;
 
(c)  Any failure by the Company to comply with any of the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
occurring in bad



6



--------------------------------------------------------------------------------

 
faith that is remedied within 10 days after receipt of written notice thereof
from the Employee to the Company;

 
(d)  Except as provided in the last sentence of Article III Section 3,
Employee’s resignation to seek or engage in other employment; or
 
(e)  Any purported termination by the Company of Employee’s employment otherwise
than as expressly permitted by this Agreement.
 
2.  Definition of “Cause.”    For purposes of this Agreement, “Cause” shall mean
termination as a result of
 
(a)  the commission of a felony by the Employee;
 
(b)  gross misconduct by the Employee that is materially and demonstrably
injurious to the Company, which is not remedied within 20 days after receipt of
written notice from the Chairman of the Board of the Company specifying such
misconduct; or
 
(c)  the continuing and material breach by the Employee of his obligations under
Article I or Article IV of this Agreement (other than as a result of incapacity
due to physical or mental illness) which is committed in bad faith or without
belief that such breach is in or not opposed to the best interests of the
Company and which is not remedied within 20 days after receipt of written notice
from the Chairman of the Board of the Company specifying such breach;
 
provided, however, that in no event shall Employee’s competing with the Company,
whether directly or indirectly, be deemed gross misconduct under Article III
Section 3(b); and further provided that Employee’s competing with the Company,
whether directly or indirectly, shall not be deemed a breach of Employee’s
obligations under Article I or IV of this Agreement except to the extent such
conduct involves the disclosure of Confidential Information or the solicitation
of an employee of the Company in violation of this Agreement. No resignation by
Employee after receipt of a written notice of termination for Cause under
Article III Section 3(b) or (c) shall constitute a termination by the Employee
for Good Reason or affect in any way the Company’s right to terminate payments
under Article II Section 2 as a result of termination for Cause.
 
4.  Notice of Termination.    Any termination by the Company for Cause or by the
Employee for Good Reason shall be communicated by Notice of Termination to the
Employee or the Company, as appropriate, given in accordance with Article VI
Section 2 of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice that (a) indicates the specific termination
provision in this Agreement relied upon (b) to the extent applicable, sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provisions so indicated and
(c) specifies the termination date (which date shall be not more than 30 days
after the giving of such notice). The failure by the Company or the Employee to
set forth in the Notice of Termination any fact or circumstance that contributes
to a showing of Cause or Good Reason, as appropriate, shall not negate the
effect of the notice nor waive any right of the Employee or the Company,
respectively, hereunder, or preclude the



7



--------------------------------------------------------------------------------

Company or the Employee from asserting such fact or circumstance in enforcing
the Company’s or the Employee’s rights hereunder.
 
5.  Stock Option Plans.    The terms of the Company’s 1992 Stock Option and
Restricted Stock Plan, 1997 Stock Incentive Plan and 2001 Stock Incentive Plan
and agreements thereunder shall govern the treatment of the Employee’s stock
options in the event of termination of employment; provided, however, that for
purposes of Employee’s stock options only, (a) Employee shall continue to be
considered employed by the Company until the earlier of March 31, 2003 or the
date that he becomes employed by or begins providing services to a direct
competitor of the Company, and (b) his termination of employment shall be
treated as a retirement.
 
ARTICLE IV
NONDISCLOSURE, NONSOLICITATION
OF EMPLOYEES, PROPRIETARY RIGHTS
AND COMPETITION
 
1.  Definition of Confidential Information.    For purposes of this Agreement,
the term “Confidential Information” shall mean the terms and conditions of this
Agreement, any information, knowledge or data of any nature and in any form
(including information that is electronically transmitted or stored on any form
of magnetic or electronic storage media) relating to the past, current or
prospective business or operations of the Company and its subsidiaries, that at
the time or times concerned is not generally known to persons engaged in
businesses similar to those conducted or contemplated by the Company and its
subsidiaries (other than information known by such persons through a violation
of an obligation of confidentiality to the Company), whether produced by the
Company and its subsidiaries or any of their consultants, agents or independent
contractors or by Employee, and whether or not marked confidential, including
without limitation information relating to the Company’s or its subsidiaries’
services, business plans, business acquisitions, processes, research and
development methods or techniques, training methods and other operational
methods or techniques, quality assurance procedures or standards, operating
procedures, files, plans, specifications, proposals, drawings, charts, graphs,
support data, trade secrets, supplier lists, supplier information, purchasing
methods or practices, distribution and selling activities, consultants’ reports,
marketing and engineering or other technical studies, maintenance records,
employment or personnel data, marketing data, strategies or techniques,
financial reports, budgets, projections, cost analyses, price lists, formulae
and analyses, employee lists, customer records, customer lists, customer source
lists, proprietary computer software, and internal notes and memoranda relating
to any of the foregoing. The term “Confidential Information” does not include
information acquired by Employee from a third party on a non-confidential basis,
provided that such information is not disclosed by the third party to Employee
in violation of a confidentiality agreement with the Company.
 
2.  Nondisclosure of Confidential Information.    During the Employment Term,
Employee shall hold in a fiduciary capacity for the benefit of the Company all
Confidential Information which shall have been obtained by Employee during
Employee’s employment (whether prior to or after the Agreement Date) and shall
use such Confidential Information solely within the scope of his employment with
and for the exclusive benefit of the Company. For a period of five years after
the expiration of the Employment Term, Employee agrees (a) not to communicate,
divulge or make available to any person or entity (other than the Company) any
such Confidential



8



--------------------------------------------------------------------------------

Information, except (i) upon the prior written authorization of the Company,
(ii) to professional advisors of Employee, provided that such professional
advisors do not communicate or otherwise use such information in a manner that
is a prohibited communication or use by Employee under this Agreement, or (iii)
as may be required by law or legal process, and (b) to deliver promptly to the
Company any Confidential Information in his possession, including any duplicates
thereof and any notes or other records Employee has prepared with respect
thereto. Employee shall be permitted to retain copies of such Confidential
Information as is necessary in order to enable the Employee to assert any rights
to payments or benefits under this Agreement, provided that such Confidential
Information shall be used solely for such purpose. In the event that the
provisions of any applicable law or the order of any court would require
Employee to disclose or otherwise make available any Confidential Information,
Employee shall give the Company prompt prior written notice of such required
disclosure and an opportunity to contest the requirement of such disclosure or
apply for a protective order with respect to such Confidential Information by
appropriate proceedings. Nothing contained herein shall prohibit Employee from
using, in connection with seeking other employment or after termination of his
employment with the Company, the knowledge and experience acquired by Employee
while an employee of the Company, provided such use does not involve the
disclosure of Confidential Information in violation of this Agreement.
 
3.  Proprietary Rights.    The Employee agrees to and hereby does assign to the
Company all his right, title and interest in and to all inventions, business
plans, work models or procedures, whether or not patentable, which are made or
conceived solely or jointly by him:
 
(a)  At any time during the term of his employment by the Company, or
 
(b)  With the use of time or materials of the Company.
 
The Employee agrees to communicate to the Company or its representatives all
facts known to him concerning such matters, to sign all necessary instruments,
make all necessary oaths and generally, at the Company’s expense, to do
everything reasonably practicable (without expense to the Employee) to aid the
Company in obtaining and enforcing proper legal protection for all such matters
in all countries and in vesting title to such matters in the Company. At the
Company’s request (during or after the term of this Agreement) and expense, the
Employee will promptly execute a specific assignment of title to the Company,
and perform any other acts reasonably necessary to implement the foregoing
assignment.
 
4.  Non-Solicitation of Employees.    During the Employment Term and the
Continuing Benefits Term, Employee will not make contact with any of the
employees of the Company or of its subsidiaries with whom he had contact during
the course of his employment with the Company for the purpose of soliciting such
employee for hire, whether as an employee or independent contractor, or
otherwise disrupting such employee’s relationship with the Company or its
subsidiaries.
 
5.  Injunctive Relief; Other Remedies.    Employee acknowledges that a breach by
Employee of Section 2, 3 or 4 of this Article IV would cause immediate and
irreparable harm to the Company for which an adequate monetary remedy does not
exist; hence, Employee agrees that, in the event of a breach or threatened
breach by Employee of the provisions of Section 2, 3 or 4 of this Article IV
during or after the Employment Term, the Company shall be entitled to injunctive
relief



9



--------------------------------------------------------------------------------

restraining Employee from such violation without the necessity of proof of
actual damage or the posting of any bond, except as required by non-waivable,
applicable law. Nothing herein, however, shall be construed as prohibiting the
Company from pursuing any other remedy at law or in equity to which the Company
may be entitled under applicable law in the event of a breach or threatened
breach of this Agreement by Employee, including without limitation the recovery
of damages and/or costs and expenses, such as reasonable attorneys’ fees,
incurred by the Company as a result of any such breach. In addition to the
exercise of the foregoing remedies, the Company shall have the right upon the
occurrence of any material such breach to cancel any unpaid salary, bonus,
severance payment, commissions or reimbursements otherwise outstanding under
this Agreement. In particular, Employee acknowledges that the payments provided
hereunder are conditioned upon Employee fulfilling any nondisclosure and
non-solicitation agreements contained in this Article IV. In the event Employee
shall at any time materially breach any nondisclosure or non-solicitation
agreements contained in this Article IV, the Company may suspend or eliminate
payments under Article II during the period of such breach. Employee
acknowledges that any such suspension or elimination of payments would be an
exercise of the Company’s right to suspend or terminate its performance
hereunder upon Employee’s breach of this Agreement; such suspension or
elimination of payments would not constitute, and should not be characterized
as, the imposition of liquidated damages.
 
6.  No Prohibition on Competition.    Following Employee’s termination of
employment with the Company, Employee is not prohibited from engaging in
competition with the Company and may directly or indirectly own, manage,
operate, control, be employed by, consult for or otherwise engage or participate
in or allow his skill, knowledge experience or reputation to be used in
connection with the ownership, management or operation of any company or other
business enterprise engaged in any business in any location.
 
7.  Legal Expenses.    In the event that Employee institutes proceedings to
enforce his rights under this Agreement, he shall be entitled to
 
(a)  be advanced up to $30,000 in the aggregate to cover his attorneys’ fees and
related costs upon receipt by the Company of proper documentation thereof and an
undertaking by Employee to repay all amounts advanced if Employee does not
prevail in such proceedings; and
 
(b)  if he prevails in such proceedings, to be reimbursed by the Company for all
attorneys’ fees and costs incurred, upon presentation of proper documentation
thereof.
 
ARTICLE V
WAIVER AND RELEASE; RIGHT OF REVOCATION;
CHANGE OF CONTROL; INDEMNIFICATION
 
1.  Waiver and Release by Employee.    In consideration of the Company’s
agreement to enter into and to provide the terms of this Agreement, Employee
hereby and forever, irrevocably and unconditionally, waives and releases the
Company from (a) any and all rights, claims and causes of action against the
Company of whatever kind or nature, known or unknown, asserted or unasserted,
that arise or exist as a result of acts or omissions prior to the date of
Employee’s execution of this



10



--------------------------------------------------------------------------------

Agreement and (b) any and all claims or rights against the Company arising or
that could be asserted under the Employee Retirement Income Security Act, 29
U.S.C. § 1001 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.; the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; the
Louisiana Employment Discrimination Law, La. R.S. 23:331 et seq.; the Louisiana
penalty wage statute, La. R.S. § 631 and 632; or any other federal, state, or
local statute, law, rule or regulation concerning employment discrimination or
otherwise concerning the employment relationship. In addition, it is understood
and agreed that by this Agreement, Employee waives any claims he may have
against the Company based on any other theory of liability, statutory or
non-statutory, in contract or in tort, for wrongful or constructive discharge or
breach of any express or implied employment contract or agreement. It is further
understood and agreed that the parties covered by Employee’s release include the
Company’s present and former shareholders, officers, directors, employees,
agents, insurers, assigns, predecessors, and successors, and that any reference
to the Company in this Agreement is understood to include all of the foregoing
persons or entities. Notwithstanding the foregoing, Employee does not waive any
rights under or pursuant to this Agreement, rights under benefits plans of the
Company or rights under the Company’s current Bylaws, including rights to
indemnification and advancement provided therein,
 
2.  Waiver and Release by the Company.    In consideration of Employee’s
agreement to enter into this Agreement, the Company hereby and forever,
irrevocably and unconditionally waives and releases any and all rights, claims
and causes of action against Employee, known or unknown, asserted or unasserted,
that arise or exist as a result of acts or omissions prior to the date of
Employee’s execution of this Agreement.
 
3.  Review and Consultation; Information Provided to Employee.    It is
understood and agreed that Employee has entered into and executed this Agreement
voluntarily and that such execution by Employee is not based upon any
representations or promises of any kind made by the Company or any of its
representatives except as expressly recited in this Agreement. Employee further
acknowledges that he has read and fully understands each paragraph of this
Agreement, that he was advised in writing by the Company to consult with an
attorney prior to executing this Agreement, and that he has availed himself of
legal or other counsel to the full extent that he desires. Employee also
acknowledges that he was advised in writing by the Company that he could take up
to twenty-one (21) days within which to consider and sign this Agreement and
that he has considered this Agreement to the full extent that he desires.
 
Finally, Employee agrees and acknowledges that the consideration provided under
this Agreement is in addition to any other payments, benefits or other things of
value to which he is entitled and that he would not be entitled to any of the
consideration provided under this Agreement in the absence of his execution and
acceptance of this Agreement.
 
4.  Right of Revocation.    Employee shall have seven (7) days following his
execution of this Agreement within which to exercise a right of revocation, and
this Agreement will not be enforceable or effective, and no payments shall be
made hereunder, until the expiration of such seven-day period. Any such
revocation of this Agreement must be communicated in writing and delivered in
person or by fax to the Company as specified in Article VI Section 2 not later
than the



11



--------------------------------------------------------------------------------

close of business on the seventh (7th) day following Employee’s execution of
this Agreement. Otherwise, such revocation shall be of no force or effect.
 
5.  Termination of Change of Control Agreement.    In consideration of the
Company’s agreement to enter into and provide the terms of this Agreement,
concurrently with the execution hereof Employee shall execute and deliver to the
Company a termination of the Change of Control Agreement, dated October 1, 1999,
by and between Employee and the Company, substantially in the form attached
hereto as Appendix A.
 
6.  Indemnification and D&O Insurance.    The Company acknowledges as follows:
 
(a)  Under its Bylaws, the Company provides certain indemnification rights to
its officers and former officers that will be applicable to the Employee with
respect to his acts and omissions in his capacity as an officer of the Company;
and
 
(b)  The rights to indemnification provided in the Bylaws vest upon the
occurrence of the event or chain of events giving rise to a claim and no
amendment to the indemnification provisions of the Bylaws may adversely affect
the rights of the indemnified party; and
 
(c)  The Company currently has in effect Directors and Officers Insurance
covering acts committed by Employee while an officer of the Company and the
Company agrees to retain such insurance in effect through Employee’s termination
of employment. The current Directors and Officers Insurance policy also covers
former officers for acts or omissions that occurred while they were officers
after a certain date specified in the policy.
 
ARTICLE IV
MISCELLANEOUS
 
1.  Binding Effect.
 
(a)  This Agreement shall be binding upon and inure to the benefit of the
Company and any of its successors or assigns.
 
(b)  This Agreement is personal to the Employee and shall not be assignable by
the Employee without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution or that provide rights to Employee’s
spouse, dependents or beneficiaries.
 
(c)  The Company shall require any successor to or assignee of (whether direct
or indirect, by purchase, merger, consolidation or otherwise) all or
substantially all of the assets or businesses of the Company (i) to assume
unconditionally and expressly this Agreement and (ii) to agree to perform all of
the obligations under this Agreement in the same manner and to the same extent
as would have been required of the Company had no assignment or succession
occurred, such assumption to be set forth in a writing reasonably satisfactory
to the Employee. In the event of any such assignment or succession, the term
“Company” as used in this Agreement shall refer also to such successor or
assign.



12



--------------------------------------------------------------------------------

2.  Notices.    All notices hereunder must be in writing and shall be deemed to
have given upon receipt of delivery by: (a) hand (against a receipt therefor),
(b) certified or registered mail, postage prepaid, return receipt requested, (c)
a nationally recognized overnight courier service (against a receipt therefor)
or (d) telecopy transmission with confirmation of receipt. All such notices must
be addressed as follows:
 
If to the Company, to:
 
Tidewater Inc.
Pan American Life Center
601 Poydras Street, Suite 1900
New Orleans, Louisiana 70130
Attn:  J. Keith Lousteau
 
If to the Employee, to:
 
Larry T. Rigdon
730 Camp Street
Suite 2
New Orleans, LA 70130
 
or such other address as to which any party hereto may have notified the other
in writing.
 
3.  Governing Law.    This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Louisiana
without regard to principles of conflict of laws.
 
4.  Arbitration.    With respect to any dispute under the Agreement, the Company
and Employee each hereby irrevocably consent to submit such dispute to
arbitration before a single arbitrator in the City of New Orleans, Louisiana.
The arbitrator will be selected by the joint agreement of the Employee and the
Company, but if they do not agree within 20 days after the date either party
delivers to the other a notice of intent to submit such dispute to arbitration,
the selection shall be made in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (the “Rules”). If no such arbitrator is
appointed within 45 days of such request to such association, either party may
apply to a court having jurisdiction to make such appointment. Once the
arbitrator has been selected, the arbitration of the dispute shall be conducted
in English in accordance with the Rules in the City of New Orleans, Louisiana.
Unless otherwise provided or limited by the Rules, the arbitrator shall give
each of the parties a fair opportunity to prepare and present its position with
respect to the dispute, and each party shall be entitled to call witnesses to
testify, examine and cross-examine witnesses that the other party calls to
testify, introduce documents and other materials, and submit written statements
of position and arguments. The arbitrator shall make a final determination, to
be provided in writing to each party, that resolves the dispute and, if Article
IV Section 7 applies and the Employee’s fees, costs and expenses are to be paid
by the Company, includes an award of such fees, costs and expenses to Employee.
All results of the arbitration proceeding shall be final, conclusive and binding
on all parties to this Agreement, and shall not be



13



--------------------------------------------------------------------------------

subject to judicial review. Judgment upon the award rendered by the arbitrator
may be entered in the Civil District Court for the Parish of Orleans or any
other court having competent jurisdiction.
 
5.  Withholding.    The Employee agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.
 
6.  Severability.    If any term or provision of this Agreement, other than
Article II, or the application thereof to any person or circumstance, shall at
any time or to any extent be invalid, illegal or unenforceable in any respect as
written, Employee and the Company intend for any court construing this Agreement
to modify or limit such provision temporally, spatially or otherwise so as to
render it valid and enforceable to the fullest extent allowed by law. Any such
provision that is not susceptible of such reformation shall be ignored so as to
not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
 
7.  Waiver of Breach.    The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof.
 
8.  Remedies Not Exclusive.    No remedy specified herein shall be deemed to be
such party’s exclusive remedy, and accordingly, in addition to all of the rights
and remedies provided for in this Agreement, the parties, subject to the
releases and waivers of rights provided in Article V, shall have all other
rights and remedies provided to them by applicable law, rule or regulation.
 
9.  Company’s Reservation of Rights.    Employee acknowledges and understands
that the Employee serves at the pleasure of the Board and that the Company has
the right at any time to terminate Employee’s status as an employee of the
Company, subject to the rights of the Employee to claim the benefits conferred
by this Agreement.
 
10.  JURY TRIAL WAIVER.    THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT.
 
11.  Survival.    The rights and obligations of the Company and Employee
contained in this Agreement shall survive the termination of the Agreement.
Following the date of termination, each party shall have the right to enforce
all rights, and shall be bound by all obligations, of such party that are
continuing rights and obligations under this Agreement.
 
12.  Code of Business Conduct.    Employee acknowledges and agrees to comply
with the Company’s Code of Business Conduct during the Employment Term. To the
extent that this Agreement imposes more stringent restrictions on Employee’s
activities than the restrictions contained in the Company’s Code of Business
Conduct, the terms of this Agreement shall govern.



14



--------------------------------------------------------------------------------

13.  Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument
 
IN WITNESS WHEREOF, the Company and the Employee have caused this Agreement to
be executed as of the Agreement Date.
 
 
 
 

       
TIDEWATER INC.
         
Date of Execution: 1/22/02
 
By:
 
/s/  J. KEITH LOUSTEAU

--------------------------------------------------------------------------------

       
J. Keith Lousteau
       
Senior Vice President and
       
Chief Financial Officer
                 
EMPLOYEE:
         
Date of Execution: 1/22/02
     
/s/  LARRY T. RIGDON

--------------------------------------------------------------------------------

       
Name: Larry T. Rigdon



15



--------------------------------------------------------------------------------

APPENDIX A
 
TERMINATION OF CHANGE OF CONTROL AGREEMENT
 
This TERMINATION OF CHANGE OF CONTROL AGREEMENT (this “Termination Agreement”),
dated as of January 22, 2002, is by and between Tidewater Inc. (the “Company”),
a Delaware corporation and Larry T. Rigdon (the “Employee”).
 
WHEREAS, the parties hereto desire that that certain Change of Control Agreement
dated as of October 1, 1999, by and between Employee and the Company (the
“Change of Control Agreement”) be terminated and of no further force or effect.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1.  Termination.    Employee and the Company agree that, effective April 1,
2002, the Change of Control Agreement shall be terminated and of no further
force or effect, subject to the limitations set forth in Article V of that
Continuing Employment and Separation Agreement, dated as of the date hereof, by
and between Employee and the Company, which limitations shall apply equally to
this Termination Agreement.
 
2.  Miscellaneous.    This Termination Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Louisiana,
without giving effect to the choice of law provisions of such state. This
Termination Agreement may be executed in counterparts, and it shall not be
necessary that the signatures of all parties hereto be contained on any one
counterpart thereof. Each counterpart shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have signed this Termination Agreement as of the
day and year first above written.
 
TIDEWATER INC.
By:
 
/s/  J. Keith Lousteau

--------------------------------------------------------------------------------

   
J. Keith Lousteau
   
Senior Vice President and
Chief Financial Officer
               
/s/  Larry T. Rigdon

--------------------------------------------------------------------------------

   
Larry T. Rigdon



A-1